United States Court of Appeals
                     For the First Circuit


No. 20-2061

                    UNITED STATES OF AMERICA,

                      Plaintiff, Appellee,

                               v.

LETTER FROM ALEXANDER HAMILTON TO THE MARQUIS DE LAFAYETTE DATED
                         JULY 21, 1780,

                        Defendant in Rem,

  ALDRICH L. BOSS, as personal representative for the estate of
                        STEWART R. CRANE,

                      Claimant, Appellant,

    COMMONWEALTH OF MASSACHUSETTS, Acting by and through The
                     Massachusetts Archives,

                       Claimant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Judith G. Dein, U.S. Magistrate Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Ernest Edward Badway, with whom Fox Rothschild LLP was on
brief, for appellant.
     Carol E. Head, Assistant United States Attorney, with whom
Nathaniel R. Mendell, Acting United States Attorney, was on brief,
for appellee United States.
     Adam J. Hornstine, Assistant Attorney General, with whom
Maura Healey, Attorney General of Massachusetts, was on brief, for
appellee Commonwealth of Massachusetts.




                         October 6, 2021
          SELYA,    Circuit      Judge.      Alexander     Hamilton   was    a

principal author of the Federalist Papers and our nation's first

Secretary of the Treasury.           Few people played more significant

roles in the founding of the republic.          When he wrote a letter to

the Marquis de Lafayette on July 21, 1780 (the Letter), warning of

imminent danger to French troops in Rhode Island, Hamilton scarcely

could have imagined that it would some day become the focal point

of a civil forfeiture action. But truth often outpaces imaginings,

and — after the Letter was seized by the Federal Bureau of

Investigations   (FBI)    from   a    fine   antiques    auctions   house   in

Virginia — the United States (the government) filed just such a

forfeiture action the United States District Court for the District

of Massachusetts.        The district court, tasked with resolving

competing claims advanced by the Commonwealth of Massachusetts

(the Commonwealth) and Aldrich L. Boss in his capacity as personal

representative for the estate of Stewart R. Crane (the Estate),

awarded the Letter to the Commonwealth.                 The Estate appeals.

Concluding, as we do, that the Estate's reach exceeds its grasp,

we affirm.

I. BACKGROUND

          This civil forfeiture action begins — and ends — with

the provenance of the property that lies at its center.                 That

provenance is (unless otherwise indicated) uncontroverted.

          Upon learning that British troops stationed in New York


                                     - 3 -
were "making an embarkation with which they menace the French fleet

and army" stationed in Rhode Island, Hamilton wrote the Letter to

relay that information to Lafayette.          When Lafayette received the

Letter, he met with Massachusetts General William Heath, who

forwarded     the   Letter,    accompanied    by   a   letter   of   his   own

summarizing Lafayette's intelligence, to the President of the

Massachusetts Council (the Commonwealth's executive body during

the Revolutionary War period). The Council received these missives

on     July   26,   1780,   and,   as   a    result,   authorized    sending

Massachusetts troops to Rhode Island to bolster the embattled

French forces.

              The Letter, along with the Council's other records of

the period, were transferred in due course to the Commonwealth and

eventually entered the custody of the Massachusetts Archives (the

Archives). An internal table of contents and name index for Volume

202 of the Archives collection identified the Letter and General

Heath's cover letter as part of the collection when the index was

compiled in the mid-nineteenth century.            Some thirty years later

(in the 1880s), the Archives again identified the Letter in an

index of Volume 202.          And in the 1920s, the Archives selected

Volume 202 for reproduction using the then-novel technology known

as photostatic copying.        A photostat of the Letter was made and

bound in a separate booklet along with other documents from Volume

202.


                                    - 4 -
           At some point thereafter, the Letter left the Archives.

The date of the Letter's departure is shrouded in mystery.           It is

evident, however, that by the time a compilation of Hamilton's

papers was being prepared in the 1950s, the Letter had disappeared.

Only the photostat could be found in the Archives.          See The Papers

of Alexander Hamilton, Volume II: 1779-1781 362-63 (Harold C.

Syrett ed., 1961).

           How the Letter vanished from the Archives collection is

hotly disputed.     Although we do not resolve that contretemps, we

recount the parties' conflicting positions.

           The government and the Commonwealth assert that the

Letter   was   purloined   by   Harold    E.   Perry,   a   kleptomaniacal

cataloguer who worked for the Archives from 1938 to 1945 or 1946.

Perry had extensive access to original papers and, during his

tenure, absconded with numerous historical documents.             He sold

some to disreputable dealers and hoarded others in his Cambridge

residence.     By the time the compilation of Hamilton's papers was

published in 1961, the Archives had declared that the Letter was

"missing."     See id.   The Estate conjures up an alternate reality.

It suggests that the Letter was "permissively alienated from the

Archives" by "negligence" or because the Archives no longer wanted

to go through the trouble of maintaining the original document.

           Whatever its itinerary, the Letter eventually came into




                                  - 5 -
the possession of Stewart R. Crane.1         Stewart Crane inherited the

letter from his grandfather, R.E. Crane.               In November of 2018,

Stewart Crane included the letter in a consignment to the Potomack

Company (Potomack), a Virginia auctioneer, for sale at auction.

Potomack discovered that the letter was listed as "missing" from

the Archives, contacted the Archives, and learned that the Archives

deemed the Letter stolen.        Potomack notified the FBI, which seized

the letter pursuant to a judicial warrant on December 19, 2018.

           Roughly     five    months   later,   the    government   filed   a

verified complaint for forfeiture in rem against the Letter,

alleging that the Letter was subject to forfeiture under 18 U.S.C.

§ 981(a)(1)(C) as property traceable to a violation of 18 U.S.C.

§ 2314   and/or   18    U.S.C.    § 2315    (statutes    that   criminalize,

respectively, interstate transport of and trade in stolen goods

valued over $5,000).          See 18 U.S.C. §§ 1956(c)(7)(A), 1961(1).

The complaint also alleged that "only the Commonwealth can lawfully

own original documents from its collection dated before 1870,

including . . . the [Letter]" because Massachusetts law "prohibits

the lawful removal or alienation of such documents from the


     1 According to the Estate's reconstruction of events — a
reconstruction not burdened with many hard facts — the Letter was
purchased in good faith and for value in 1945 by R.E. Crane from
John Heise Autographs, a reputable rare documents dealer in
Syracuse, New York.    In support, the Estate proffered only an
affidavit recounting this family history and an empty envelope,
postmarked in 1945, addressed to R.E. Crane and bearing the return
address of the dealer.


                                    - 6 -
Commonwealth's custody."        As required by Rule G(4)(a) and (b) of

the Supplemental Rules of Admiralty or Maritime Claims and Asset

Forfeiture     Actions,   notice   was    given    to   all    known   potential

claimants and posted on a government website.

            The government gave due notice of the institution of the

forfeiture proceedings. Only the Commonwealth and the Estate filed

claims to the Letter.2       The government moved to strike the Estate's

claim under Supplemental Rule G(8)(c)(i)(B), asserting that the

Estate lacked standing to intervene as a claimant because the

Letter is "a Massachusetts public record that only the Commonwealth

can own" and because "one cannot maintain good title to stolen

property against its true owner."           The Estate counter-attacked,

moving to dismiss the government's complaint for failure to state

a claim upon which relief could be granted.              See Fed. R. Civ. P.

12(b)(6).

            All parties consented to proceed before a magistrate

judge,   see   28   U.S.C.    § 636(c);   Fed.     R.   Civ.    P.   73(a),   who

consolidated the pending motions for hearing.            After receiving the

parties' briefs and hearing arguments, the district court, in a

thoughtful rescript, granted the government's motion to strike the

Estate's claim.       See United States           v. Letter from Alexander




     2 Stewart Crane died on December 21, 2018 (two days after the
Letter was seized by the FBI). His Estate stepped into his shoes
and filed the claim sub judice.


                                    - 7 -
Hamilton to the Marquis de Lafayette Dated July 21, 1780, 498 F.

Supp. 3d 158, 175 (D. Mass. 2020).            The court concluded (as

relevant here) that the Letter was a public record, which could be

owned only by the Commonwealth, thus precluding any ownership

interest by the Estate.    See id. at 165-71.       The court then denied

as moot the Estate's motion to dismiss.             See id. at 175.        And

having concluded that the Commonwealth is the only entity that can

own the Letter, the court awarded it to the Commonwealth.                  This

timely appeal followed.

II. ANALYSIS

           With eyes on the prize, the Estate assails the judgment

below on multiple fronts. First, the Estate argues that the Letter

is not a public record that only the Commonwealth may own.            Second,

the Estate argues that even if the Letter is a public record, the

Letter could have been — and was — lawfully alienated by the

Commonwealth.     Third,    the    Estate   argues        that   because   its

predecessor in interest purchased the Letter for value and without

knowledge of its possible theft, it is an "innocent owner" within

the purview of 18 U.S.C. § 983(d) and is thus entitled, at a

minimum, to cash compensation.        Finally, the Estate argues that

the   Commonwealth's   competing    claim   (and,    by    implication,    the

forfeiture complaint itself) is barred by the doctrine of laches.

It is against the backdrop of this asseverational array that we

turn to the task at hand.


                                   - 8 -
               In a civil forfeiture proceeding, we review a district

court's    legal     conclusions     (including    legal    conclusions    on

questions of standing) de novo and factual findings for clear

error.    See United States v. Carpenter, 941 F.3d 1, 6 (1st Cir.

2019); United States v. U.S. Currency, $81,000.00, 189 F.3d 28, 33

(1st Cir. 1999).       Where, as here, an interpretation of state law

forms part of the district court's reasoning, we review that

interpretation de novo. See Gargano v. Liberty Int'l Underwriters,

Inc., 572 F.3d 45, 49 (1st Cir. 2009).             We are not wed to the

district court's reasoning but, rather, may affirm its final

judgment on any rationale made manifest by the record.             See Román-

Cancel v. United States, 613 F.3d 37, 41 (1st Cir. 2010).

                                A.   Standing.

               Standing is a threshold question in civil forfeiture

cases.    See United States v. One-Sixth Share of James J. Bulger in

All Present & Future Proceeds of Mass Millions Lottery Ticket No.

M246233, 326 F.3d 36, 40 (1st Cir. 2003).         Parties seeking to press

claims    of    entitlement    in    such   proceedings    must   demonstrate

independent standing.         See id.   First, such parties must satisfy

statutory standing through compliance with the procedures and

deadlines for filing a claim set out in Supplemental Rule G.              See

id.   Second, they must demonstrate constitutional standing through

a legal ownership or possessory interest that would support an




                                     - 9 -
injury in fact.3     See id. at 40-41; see also United States v.

Cambio Exacto, S.A., 166 F.3d 522, 527-29 (2d Cir. 1999).           At the

initial intervention stage, "any colorable claim on the defendant

property suffices."     See One-Sixth Share, 326 F.3d at 41.         As a

result, "[c]ourts do not generally deny standing to a claimant who

is either the colorable owner of the res or who has any colorable

possessory interest in it."     $81,000.00, 189 F.3d at 35.

          In civil forfeiture proceedings, those ownership or

possessory interests are defined by state law but their effect is

determined by federal law.     See id. at 33.     A claimant need not

conclusively prove facts supporting his entitlement to the res;

"an allegation of ownership and some evidence of ownership are

together sufficient."    Id. at 35.      But the interest claimed must

be legally possible under state law — supportable by some set of

facts — and that is the crux of the present matter.

          As   a   general   rule,   courts   should   be   chary   about

conflating the threshold standing inquiry with the subsequent

merits inquiry.    See One-Sixth Share, 326 F.3d at 41.        But this

general rule — like virtually every general rule — is subject to


     3 This requirement for intervening claimants in the civil
forfeiture context is analogous to the rule that intervenors as of
right under Federal Rule of Civil Procedure 24(a)(2), seeking
different relief from other litigants, must have independent
standing. See Town of Chester v. Laroe Ests., Inc., 137 S. Ct.
1645, 1651 (2017). When there are multiple claimants, a claimant
will rarely be seeking relief that does not in some way exclude
other claimants' claims.


                                - 10 -
exceptions.    Here, the merits and the Estate's standing to contest

the merits converge on the same dispositive question of state law:

can   the   Letter   only   be    owned   by   the   Commonwealth?     If   the

Commonwealth has exclusive ownership and could not have lawfully

alienated its interest in the Letter, then the Estate lacks any

cognizable legal interest that would give it standing to intervene

as a claimant and the Letter must be awarded to the Commonwealth.

Given this convergence and given, too, that the merits of the

Estate's claim are susceptible to resolution on this basis, we

chart a practical course and resolve both together.

                                 B.   The Merits.

            This case turns on whether the Letter is an historic

public record and who can own such historic public records.                 The

district court held — and the parties agree — that these are

questions    of   Massachusetts       law.     See   Letter   from   Alexander

Hamilton, 498 F. Supp. 3d at 165 & 165 n.4; cf. Borden v. Paul

Revere Life Ins. Co., 935 F.2d 370, 375 (1st Cir. 1991) (explaining

that when "the parties have agreed about what [state] law governs,

a federal court . . . is free, if it chooses, to forgo independent

analysis and accept the parties' agreement").

            Both the meaning of "public records" and the question of

who may possess public records have been addressed by statute in

Massachusetts since at least 1897.             At that time, Massachusetts

revamped its public records laws, instituting the regime that, in


                                      - 11 -
large part, still obtains today.4             See An Act Relative to Public

Records (1897 Act), 1897 Mass. Acts 411.           It is with that statutory

text that we begin.           See U.S. Bank Tr. v. Johnson, 134 N.E.3d 594,

597 (Mass. App. Ct. 2019).

           The 1897 Act defined a "public record" in relevant part

as "any written or printed book or paper . . . which any officer

or   employee    of     the    Commonwealth . . . is    required   by    law    to

receive, or in pursuance of any such requirement has received for

filing, and any book, paper, record, or copy mentioned in any of

the following five sections."             1897 Mass. Acts 411, ch. 439, § 1.

One of those five sections — section 4 — encompasses "[e]very

original        paper         belonging     to    the     files     of         the

Commonwealth . . . bearing a date earlier than the year eighteen

hundred" and provides that such records "shall be safely kept."5

Id. at 412-13, § 4.           For ease in exposition, we refer (as did the

district court) to public records satisfying this definition —

that is, original papers belonging to the files of the Commonwealth


      4Because the letter was unquestionably in the custody of the
Commonwealth at a point in time subsequent to 1897, we need not
retreat any further into the mists of history. We note, though,
that evidence of previous laws requiring the safekeeping of public
records    fills   the   margins   of   early    twentieth-century
codifications, see, e.g., 1902 Mass. Rev. Laws ch. 35, and a
recognition that certain records of a public nature must be kept
is enshrined in the Commonwealth's 1780 constitution, see Mass.
Const. pt. 2, ch. II, § IV, art. II.
      5Just four years later, the Massachusetts legislature would
strengthen this injunction, requiring that such records "shall be
preserved and safely kept." See 1902 Mass. Rev. Laws ch. 35, § 14.


                                       - 12 -
and dated before the year 1800 — as "historic public records."6

              Given the explicit language of the 1897 Act, there is no

reasonable basis to question that the Letter qualifies as an

historic public record.     It is an "original paper" and it "bear[s]

a date earlier than the year eighteen hundred." It was transmitted

to the President of the Massachusetts Council as an attachment to

a letter by Massachusetts General William Heath (which is still in

the possession of the Archives), and it dealt with a matter of

public concern.     Furthermore, the Letter's unchallenged provenance

makes    it   pellucid   that   it    was   part   of   "the   files   of   the

Commonwealth," was retained by the Commonwealth in the normal

course of record-keeping, and was stored in the Archives. To cinch

the matter, the Letter remained there until at least the 1920s, as

evidenced (without contradiction) by two different nineteenth-

century indices, the 1920s index, and the existing photostatic

copy.

              Modern Massachusetts public records law does not suggest

a different conclusion.     The term "public records" is defined even

more expansively under the most recent statute and extends to,

among other things, "all books, papers, maps, photographs . . . or

other documentary materials or data, regardless of physical form




     6 In the current version of the statute, the definition of
historic public records has been expanded to include all such
papers dated before 1870. See Mass. Gen. Laws ch. 66, § 8.


                                     - 13 -
or characteristics, made or received by any officer or employee of

any    agency,     executive   office,      department,   board,   commission,

bureau, division or authority of the commonwealth."                  Mass. Gen.

Laws   ch.   4,    § 7,   cl. 26.      While    the   statute   provides     some

enumerated exceptions, see id. § 7, cl. 26 (a)-(v), all of those

exceptions are inapplicable.

             The present statute, in consequence of changes in 1901

and 1962, is even stronger and more expansive than the 1897 Act,

requiring that "[e]very original paper belonging to the files of

the commonwealth . . . bearing date earlier than the year eighteen

hundred and seventy . . . shall be preserved and safely kept."

Mass. Gen. Laws ch. 66, § 8.

             At    oral   argument,   the    Estate   acknowledged    that    the

Letter appears to be an historic public record under Massachusetts

public records law.        It lamented, though, that appearances can be

deceiving:        taking the text of Massachusetts law at face value

"would mean nearly everything in the hands of the Commonwealth or

a subsidiary agency would have to be construed as a public record."

The Estate branded this result as unacceptable.             But in support of

its jeremiad, the Estate cites only Freeman v. Town of Hudson, 714

F.3d 29 (1st Cir. 2013).        That decision, which discussed the scope

of extrinsic evidence of "matters of public record" that a federal

court may consider on a motion to dismiss, see id. at 36, did not

address Massachusetts public records law at all.            Consequently, it


                                      - 14 -
offers cold comfort for the Estate's argument.

          More pertinent, we think, are the Massachusetts cases

that repeatedly have affirmed that the term "public records" must

be "broadly defined."    Att'y Gen. v. Dist. Att'y for Plymouth

Dist., 141 N.E.3d 429, 432 (Mass. 2020); see Hull Mun. Lighting

Plant v. Mass. Mun. Wholesale Elec. Co., 609 N.E.2d 460, 463-64

(Mass. 1993) (collecting cases).

          Those cases   have stressed that, notwithstanding the

breadth of the definition, "not every record or document kept or

made by a governmental agency is a 'public record'" because "the

Legislature has identified twenty categories of records that fall

outside of the definition of 'public records.'"    Dist. Att'y for

Plymouth Dist., 141 N.E.3d at 433 (alterations omitted).        The

Estate does not argue that the Letter comes within any of those

categories.

          That ends this aspect of the matter.        We conclude,

without serious question, that the Letter is an historic public

record.

          This conclusion is outcome-determinative.       Both the

government and the Commonwealth have consistently maintained that

because the Letter is an historic public record, the Commonwealth

is entitled to custody of it.     Building on this foundation, they

also maintain that the Commonwealth — once the Letter was in its

custody — was obliged to ensure that it was "safely kept," thus


                                - 15 -
precluding its lawful alienation.

            The Estate demurs, contending that even if the Letter is

an historic public record, the Commonwealth was not obliged to

hold fast to the original.      In the Estate's view, the Commonwealth

could    lawfully   have   alienated    the    Letter   based   on   statutory

provisions    allowing     destruction        of   certain   categories    of

documents.    See, e.g., Mass. Gen. Laws ch. 66, §§ 8-9.             We do not

agree.

            Massachusetts law leads inexorably to the conclusion

that the Commonwealth retains ownership of the Letter as an

historic public record and could not have alienated it.              To begin,

unless otherwise provided — and no such provision is applicable

here — the Secretary of State has presumptive custody of all public

records of the Commonwealth.           See Mass. Gen. Laws ch. 66, § 7;

1897 Mass. Acts at 412, ch. 439, § 3.          What is more, the law leaves

no room to doubt that the Secretary of State (or some other

specifically designated custodian) is the only person who may

possess public records on a permanent basis; any person holding

public records must return those records to the relevant government

custodian on pain of penalties, some criminal, for noncompliance.

See Mass. Gen. Laws ch. 66, § 13 ("Whoever is entitled to the

custody of public records shall demand the same from any person

unlawfully having possession of them, who shall forthwith deliver

the same to him."); id. § 15 ("Whoever unlawfully keeps in his


                                  - 16 -
possession any public record or removes it from the room where it

is usually kept . . . shall be punished [as provided].").

            Iterations of these provisions were in force during the

period that the Letter was located in the Commonwealth Archives.

See, e.g., 1902 Mass. Rev. Laws ch. 35, § 20 ("Whoever is entitled

by law to the custody of public records shall demand the same from

any person in whose possession they may be, and he shall forthwith

deliver the same to him."); id. § 22 ("Whoever unlawfully keeps in

his possession any public record . . . shall . . . be punished [as

provided].").       And the Massachusetts legislature continued to

strengthen its prerogatives over the custody of public records in

succeeding years.     See 1951 Mass. Acts 158, 158-59, ch. 200 ("Upon

complaint of any public officer entitled to the custody of a public

record, the superior court shall have jurisdiction in equity to

compel any person having such record in his possession to deliver

the same to the complainant.").

            Attempting to sidestep the obvious conclusion that these

provisions control ownership of the Letter, the Estate speculates

that there is a possibility that the Commonwealth could lawfully

have alienated the Letter.      That is whistling past the graveyard:

Massachusetts law requires that original historic public records

(like the Letter) "be preserved and safely kept."           Mass. Gen. Laws

ch.   66,   § 8.    Although   the   law   provides   for    the   potential

destruction    of   "other   paper[s],"    such   papers    do   not   include


                                  - 17 -
historic public records. Id. This obligation has existed in terms

applicable to the Letter dating back to a time well before the

Letter left the Archives.       See 1897 Mass. Acts at 412-13, ch. 439,

§ 14.

           The   "plain   and   ordinary   meaning"   of   this   statutory

language is generally the best guide to the legislature's intent.

See Town of Boylston v. Comm'r of Revenue, 749 N.E.2d 684, 689

(Mass. 2001).      So it is here.     With respect to historic public

records, "kept" — the operative verb that has appeared throughout

the   succession   of   pertinent   statutory   provisions    —    is   best

understood as incorporating facets of its standard definition,

which is to "preserve," "maintain," or "retain and to continue to

have in one's possession or power esp[ecially] by conscious or

purposive policy."      Webster's Third New International Dictionary

of the English Language Unabridged 1235 (1981).            The associated

adverb, "safely," denotes the care with which this task should be

undertaken by the relevant Commonwealth official.             "Preserve,"

added to the statute shortly after "kept," see 1902 Mass. Rev.

Laws ch. 35, § 14, avoids surplusage by reinforcing the notion

that "original paper[s] belonging to the files of the Commonwealth"

themselves, not copies, must be retained.         See Webster's Third,

supra at 1794 (defining verb "preserve" as "to keep alive, intact,

in existence, or from decay").

           Seeking to water down this plain meaning, the Estate


                                  - 18 -
cites Gutierrez de Martinez v. Lamagno, 515 U.S. 417 (1995), for

the proposition that "shall"           (as in "shall be safely kept")

sometimes can mean "may."        See id. at 432-34 & 432 n.9.          But that

usage    is   quite    rare:   "the    mandatory    'shall,' . . . normally

creates an obligation impervious to judicial discretion."              Lexecon

Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35

(1998); see Union of Concerned Scientists v. Wheeler, 954 F.3d 11,

17 (1st Cir. 2020).       The Estate has made no effort to show why the

normal meaning of shall should not control in this instance.

Taking into account the strong policy interest in maintaining

historic public records for posterity, we believe that the ordinary

meaning of "shall" is what the Massachusetts legislature intended

in crafting section 8 and its precursors.                 Every indication is

that the legislature said what it meant and meant what it said.

              The bottom line is that Massachusetts law establishes a

mandatory duty to preserve and safely keep historic public records

in the Commonwealth's possession.             The text of the statute brooks

no exceptions.        It follows that any alienation of historic public

records would be unlawful.

              Laboring to force a square peg into a round hole, the

Estate    suggests      that   two    statutory      provisions    imply    the

possibility     that     historic    public     records   could   be   lawfully

destroyed and, thus, alienated.           Passing the obvious point that

the Letter was never destroyed and still exists, neither of these


                                     - 19 -
statutes possesses the reach that the Estate ascribes to them.

          The    Estate   first   alludes   to   the   second   independent

clause in section 8 of chapter 66, which permits the destruction

of "other paper[s]" under certain circumstances.          Mass. Gen. Laws

ch. 66, § 8.     In this statutory context, though, the term "other

paper[s]" can be defined only by exclusion of the categories of

documents required to be "preserved and            safely kept" in the

preceding independent clause of the section, which encompasses

historic public records.     See id.   The semicolon separating these

independent clauses in the modern statute, see id., fortifies that

reading by "shatter[ing] the unity" of            the sentence.      Globe

Newspaper Co. v. Bos. Ret. Bd., 446 N.E.2d 1051, 1056 (Mass. 1983).

          The Estate next alludes to section 9 of chapter 66, which

permits the copying and replacement of public record books that

are no longer "practicable" to maintain as originals.           Mass. Gen.

Laws ch. 66, § 9.     For two reasons, this provision is irrelevant

to the case at hand.      For one thing, it deals exclusively with a

separate category of documents — "public record books" — and

historic public records are entirely a different matter.               For

another thing, there is simply no basis for an assumption that the

Letter is (or was) in such a state that preservation was not

"practicable."     Given these facts, the statutory provisions to

which the Estate alludes cast no doubt on the conclusion that

historic public records cannot lawfully be alienated.


                                  - 20 -
          Our construction of the Massachusetts statutory scheme

governing historic public records is consonant with the general

principle that "[p]ublic records are the people's records, and the

officials in whose custody they happen to be are merely trustees

for the people."   66 Am. Jur. 2d Records and Recording Laws § 4

(Aug. 2021).   So, too, our construction is consonant with the

principle that title to government property may generally pass

only in the manner prescribed by legislative enactment and not

through the carelessness, negligence, or perfidy of government

employees or agents.   See, e.g., United States v. California, 332

U.S. 19, 40 (1947) (stating that "[t]he Government, which holds

its interests here as elsewhere in trust for all the people, is

not to be deprived of those interests by the ordinary court rules

designed particularly for private disputes over individually owned

pieces of property . . ."); cf. Aaron v. Bos. Redev. Auth., 850

N.E.2d 1105, 1108-09 (Mass. App. Ct. 2006) (observing that adverse

possession does not run against the Commonwealth for land held in

trust for the public for specified purposes).   We think that these

principles apply with special force where, as here, the property

at issue is an historic public record that constitutes part of the

patrimony of the Commonwealth.7


     7 To be sure, there may be circumstances in which a public
entity, acting lawfully, may dispose of property such that it may
be deemed abandoned to a fortuitous finder. See, e.g., Morissette
v. United States, 187 F.2d 427, 441 (6th Cir. 1951) (McAllister,


                              - 21 -
           Finally, we give short shrift to the Estate's suggestion

that the Commonwealth's claim           of ownership is      barred by the

doctrine of laches.       In general terms, the doctrine of laches

restricts the assertion of claims or defenses by litigants who

have slept upon their rights or prerogatives and, thus, have

prejudiced opposing parties by or through their inexcusable delay.

See City of Sherrill v. Oneida Indian, 544 U.S. 197, 217 (2005).

This defense, however, is typically not available against a state

or federal sovereign seeking either to enforce a public right or

to protect a public interest.           See, e.g., Texaco P.R., Inc. v.

Dep't of Consumer Affs., 60 F.3d 867, 878 (1st Cir. 1995); Wang v.

Bd. of Registration in Med., 537 N.E.2d 1216, 1220 (Mass. 1989);

see also United States v. California, 332 U.S. at 40 (explaining

that   "officers   who   have   no    authority   at   all   to   dispose   of

Government property cannot by their conduct cause the Government

to lose its valuable rights by their acquiescence, laches, or

failure to act").        Such a bar to the use of laches against a

sovereign is particularly apt in the context of historic public

records held in trust for future generations, and we hold that the




J., dissenting) ("There is no reason why the government may not
abandon property as well as an individual."), rev'd, 342 U.S. 246
(1952); Willcox v. Stroup, 467 F.3d 409, 414 n.1 (4th Cir. 2006)
(suggesting abandonment as a defense to a state's claim of title).
Here, however, the relevant provisions of Massachusetts law
foreclose this possibility with respect to historic public
records.


                                     - 22 -
bar applies here.8

          The short of it is that Massachusetts's public records

law definitively resolves both the issue of the Estate's standing

and the merits of this civil forfeiture action.     As an original

paper belonging to the Commonwealth and dated in 1780, the Letter

is owned by the Commonwealth.    It could not lawfully have been

alienated to a third party under any statutory regime that was

operative either before or after the Letter left the custody of

the Commonwealth.    This showing — that the Letter could not

lawfully have been alienated    —   is   sufficient to satisfy   the

government's burden "to establish, by a preponderance of the

evidence, that the property is subject to forfeiture."   18 U.S.C.

§ 983(c)(1).   And because it could not have obtained any lawful

interest in the Letter, the Estate lacks any legally cognizable

ownership interest that would confer standing upon it to contest

forfeiture.    The Letter belongs to the Commonwealth and was

properly consigned by the district court to its custody.

          The lack of a legal ownership interest within the meaning

of 18 U.S.C. § 983(d)(6) likewise defeats the Estate's claim that



     8 Even if a laches defense was available to the Estate in this
case — and it is not — that theory would run aground on the facts.
For aught that appears, any delay in bringing a claim was clearly
attributable to the fact that the Commonwealth lacked knowledge of
the Letter's whereabouts, and both the government and the
Commonwealth acted expeditiously once Potomack notified the FBI
that the Letter had surfaced.


                              - 23 -
it is an "innocent owner" under that statutory provision.             Other

claims advanced by the Estate are either patently meritless or

fatally underdeveloped, and they do not warrant discussion.

III. CONCLUSION

            We need go no further.      We hold that the Letter is an

historic public record as that term is defined in the 1897 Act, as

from time to time amended; that, based on the undisputed evidence,

the Letter was in the custody of the Commonwealth for some period

following the passage of the 1897 Act; and that it could not

lawfully have been alienated.           We hold, therefore,        that the

district court acted appropriately in granting the government's

motion to strike the Estate's claim of ownership, in denying the

Estate's    Rule   12(b)(6)   motion   as   moot,   and   in   honoring   the

Commonwealth's claim of entitlement to the Letter. For the reasons

elucidated above, the judgment of the district court is



Affirmed.




                                  - 24 -